DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al.(US Publication 2002/0002021) in view of Cancio et al.(US Patent 7,442,332).
May et al. discloses a method of making an elastic sheet comprising heating and melting a  thermoplastic elastic resin, discharging the resin in fiber(linear) form, cooling the fibers to a temperature at which they elastically deform, stretching the elastic fibers a desired amount, and laminating the stretched elastic to a base material.(Figure 12, [0062]; [0068]-[0069])  The reference does not disclose extending the film at a temperature higher than the temperature where it elastically deforms.  Cancio et al. discloses it is known in the thermoplastic arts extrude a film(22), cool it to below the melting point(24), thin it, and cool in more via a roller(27) before further processing.(Figure 1; Col. 3, ll. 7-50)  The polymer can be elastomeric.(Col. 3, ll. 42)  It would have been obvious to one of ordinary skill in the art at the time of filing to replace the extruder and cooling roll of May et al. with the extruder and pair of cooling rolls of Cancio et al. to thin the elastic film after discharge onto the cooling roll since this allows the extrusion line to produce film at a speed in excess of the limits of the extruder.(Col. 3, ll. 7-10) The reference does not disclose the relationship of the temperature to the temperature at which the material elastically deforms, but it indicates it is above the glass transition temperature and below the melting temperature(Col. 5, ll. 30-35).  Applicant’s specification indicates the temperature is one at which the film can change thickness and the purpose of the difference in speeds of the cooling rolls is to thin to the film and Cancio et al. discloses the temperature is one at which the film increases in length and decreases in thickness.(Col. 3, ll. 22-23)  One in the art would appreciate the temperature is above the temperature at which the material elastically deforms, as the purpose of the stretching is not to formed a stretched elastic but to thin the material.
Regarding claim 2, May et al. shows applying a second base film onto the elastic such that the elastic is sandwiched between them.(Figure 12)
Regarding claim 3, Cancio et al. discloses the stretching can vary from two to four times the original length.(Col. 3, ll. 10-16)  It would have been obvious to one of ordinary skill in the art at the time of filing to change the amount of stretching when a different product is desired since Cancio et al. discloses the amount of stretching can be varied.
Regarding claim 4, May et al. discloses multiple sets of stretching rolls which stretch the fibers different amounts, thereby changing the stretching ratio.[0079]
Regarding claim 5, Cancio et al. has two different rollers with two temperatures for cooling the web from molten to the temperature at which it elastically deforms.(Col. 5, ll. 25-35)
Regarding claim 12, May et al. shows releasing the tension so the base sheets forms depressions and projections.(Figure 12)
Regarding claim 13, Cancio et al. shows the intermediate product contacts cooling members on the lateral and lower sides of roller 24.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest the cooling of  the linear products or the film varies along the width.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746